Citation Nr: 1509225	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  15-00 0002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a sleep disability.

4.  Entitlement to an initial compensable disability rating for hearing loss.

5.  Entitlement to an effective date earlier than July 18, 2014, for the award of service connection for hearing loss.  

6.  Entitlement to an effective date earlier than July 18, 2014, for the award of service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1995.   

These matters are before the Board of Veterans' Appeals (Board) on appeal of May 2012, May 2013, and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The November 2014 rating decision characterized the erectile dysfunction and PTSD issues as claims to reopen, and denied them based on a lack of new and material evidence to reopen them.  However, the Board finds that the May 2012 and May 2013 rating decisions which originally denied the claims are not final and are properly on appeal pursuant to the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  

In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contained new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Id. at 1362.  Submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304.  However, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

In the one-year period following the May 2012 decision to deny service connection for erectile dysfunction, including as secondary to hypertension, the Veteran submitted lay evidence that his hypertension had begun during service.  Specifically, in December 2011, he provided a statement asserting that his hypertension may be related to medications used to treat pain caused by his service-connected knee disabilities.  

The Board finds that this statement is new and material evidence concerning the etiology of the Veteran's erectile dysfunction, since the Veteran asserts that his erectile dysfunction was caused by hypertension.  As it was received within one year of the March 2012 rating decision, that decision is not final and is properly on appeal.  The issue has therefore been recharacterized as an original claim for service connection, as shown on the title page.

Similarly, a claim for service connection for PTSD was denied in a May 2013 rating decision.  In a March 2014 statement, the Veteran's wife submitted a letter testifying as to her observations of the Veteran's psychiatric symptoms immediately after his return from the Southwest Asia theater of operations.  This evidence is new, as it was not considered in the May 2013 adjudication.  As the Veteran's wife is competent to testify as to her observations of psychiatric symptoms, the March 2014 letter is material to the claim.  Layno v. Brown, 6 Vet. App. 465 (1994).  The evidence was received within one year of the March 2013 rating decision; thus, that decision is also not final, and is properly on appeal.  The issue of service connection for PTSD has also been recharacterized as an original claim for service connection, as shown on the title page.

In March 2014, the Veteran submitted a letter from the U.S. Office of Personnel Management, indicating that he had been found unable to work in part due to service-connected knee disabilities and bilateral pes planus.  As a result, a claim for total disability rating based upon individual unemployability (TDIU) is raised by the record.  The issue is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In January 2015, the Veteran submitted a timely notice of disagreement with respect to the denial of entitlement to service connection for PTSD, erectile dysfunction, and a sleep disability, as well as the rating assigned to his service-connected hearing loss, and the effective dates of service connection for hearing loss and tinnitus.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC for the issues of entitlement to service connection for PTSD, erectile dysfunction, and a sleep disability; the rating assigned to his service-connected hearing loss; and the effective dates of service connection for hearing loss and tinnitus.  Inform the Veteran that he must file a VA Form 9 (substantive appeal) of these issues if he wishes to perfect an appeal as to these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




